Pardee, J.
• An agent is liable only to his principal for non-jeasance. At common law this proposition is not disputed. That the samé rule prevails under the law of Louisiana is settled by the very able and exhaustive opinion of Chief Justice BeRmudez, of the supreme court of Louisiana, in the late case of Delaney v. Rochereau, 34 La. Ann. 1123. It is very doubtful if an agent per se is liable to third persons on any account. A person acting as agent for another is liable for his own misfeasance, but this results not from the agency but in spite of it.
The exception in this case should be maintained.